Citation Nr: 0406464	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as tropical fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).  

Procedural History

The veteran served on active duty from July 1966 until July 
1968.  Service in Vietnam is indicated by the evidence of 
record.

In June 2002, the RO received the veteran's claim of 
entitlement to service connection for tropical fungus.  The 
September 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the September 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's  substantive appeal (VA 
Form 9) in May 2003.  

The Board has found that the development of additional 
evidence would be helpful prior to rendering a decision.  The 
case is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action by him is required. 


REMAND

The veteran seeks service connection for "tropical fungus".  
The Board believes that his claim may be fairly interpreted 
as a claim of entitlement to skin disability in general.   

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the United States Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but there was 
not of record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.

The medical records currently associated with the file 
indicate that the veteran has been diagnosed with several 
skin conditions.  The veteran's Vietnam service meets the 
criteria for presumed in-service Agent Orange exposure.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Further, it is at least arguable that the veteran 
served in a tropical area.  No examination has been ordered 
to clarify the diagnoses associated with the veteran's skin 
conditions and none of the medical records currently 
associated with the file offer a nexus opinion regarding the 
veteran's service, including presumed Agent Orange exposure, 
to his current skin diseases and disorders.  

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The law also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159 (2003).

None of the medical records currently associated with the 
file include medical nexus evidence or a nexus opinion 
concerning the veteran's skin disorders.  Therefore, the 
Board finds that a VA medical examination is necessary prior 
to reaching a decision in the veteran's case.  See Charles, 
supra.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of any current skin 
disorder. The examiner should review the 
claims file in conjunction with the 
examination and provide an opinion as to 
whether any skin disorder currently found 
is as likely as not related to any 
disease or injury of the feet noted in 
service.

2.  Following completion of the 
foregoing, VBA should readjudicate the 
veteran's claims. If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond. Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


